DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to RCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.

Objection to Amendment/Specification

The amendment filed 11/18/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
a.  Claims 1, 8, and 9 recite “and change the air-fuel ratio in at least one of the remaining cylinders to a lean side, which is equal to or lower than a stoichiometric air-fuel ratio”; “changing the air-fuel ratio in at least one of the remaining cylinders to a lean side, which is equal to or lower than a stoichiometric air-fuel ratio”; and “and change the air-fuel ratio in at least one of the remaining cylinders to a lean side, which is equal to or lower than a stoichiometric air-fuel ratio”; respectively.
Applicant is required to cancel the new matter in the reply to this Office Action.  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Specifically, (?)
Appropriate correction is required.

Response to Arguments

Applicant's arguments (see Pages 6-10) directed towards rejection of the claims under 35 U.S.C. 103 over Hahn (US 2008/0109125) in view of Foster (US 2004/0098970) have been fully considered but are not persuasive. Foster discloses operating the engine with both "lean" air-fuel ratio (i.e. one with a greater ratio of inlet oxygen (e.g. air) than stoichiometric ratio, see at least para. 0034) and "rich" air-fuel ratio (i.e. one with increased amount of fuel and reduced inlet oxygen than stoichiometric ratio) as necessary to provide the required torque and the higher exhaust temperature from non-deactivated cylinders in order to bring the exhaust catalytic converter to its operating temperature as quickly as possible (see para. 0030). In other words, lean is understood to be an air-fuel ratio greater/higher than stoichiometric air fuel ratio. Therefore even though Foster does not disclose "lean" as being "equal to or lower than a stoichiometric air-fuel ratio" as-claimed; the new claim limitation is opposite the conventional definition and leads to confusion over the metes and bounds of the claim. Additionally as previously indicated, Foster discloses “As is known in the related arts and as used herein "lean" is meant to include engines that can be operated with an inlet oxygen concentration greater than the amount required for stoichiometric (or chemically correct) combustion of a hydrocarbon fuel whereas "rich" is meant to include engines operated with a greater amount of fuel.” (¶0034) and “In order to provide the additional torque to start the engine as well as overcome the compression forces in the deactivated cylinders due to the intake and exhaust valves being closed, extra fuel is provided to the operating cylinders to provide the necessary torque.” (¶0045) and “After an engine cold start, heat loss is reduced through cylinder deactivation by burning the fuel normally used in the deactivated cylinders in the active cylinders. This raises the exhaust gas temperature discharged from these active cylinders, providing heat energy at a higher temperature to warm the catalytic converter to an operating temperature more quickly.” (¶0046) In light of the disclosure of at least paragraphs 0034 and 0045, the recitation of “supplying additional fuel and air to the second plurality of cylinders” (¶0017) and “If decision block 86 determines that the requested engine load can be met, the predetermined cylinders are deactivated and additional fuel and air are provided to the remaining active cylinders to meet the engine demand.” (¶0062), is understood to mean “supply of additional/extra/greater amount of fuel than normal, and a supply of air to the second plurality of cylinders”.

Applicant's arguments (see Pages 8-9) directed towards rejection of the claims under 35 U.S.C. 103 over Hahn (US 2008/0109125) in view of Isobe (US 5845492; Note: Examiner acknowledges patent number citation error and appreciates applicants resorting to the previously included PTO-892 to resolve the error.) have been fully considered but are not persuasive. Isobe discloses that during injection dither control, the fuel amount is alternately increased/decreased in order to shift the air-fuel ratio to the rich side and the lean side with respect to a stoichiometric air-fuel ratio. Therefore, in contrast to applicants argument (“Isobe fails to change the air-fuel ratio to the lean side during injection dither control.  Instead, Isobe alternates rich and lean air-fuel ratios.”; Page 9 of Remarks) Isobe does change the air-fuel ratio to the lean side for at least a period of time (e.g. time between alternations) during the dither control.
The remainder of applicants arguments directed towards the rejections of Claims 2-7 and 10-12 under 35 U.S.C. § 103 in view separate combinations of prior art are not persuasive for at least the reason(s) presented above with respect to Claim 1.  Applicants arguments do not allege any deficiencies of the additional references over the dependent claim limitations (2-7, 10-12) but merely suggest the additional references fail to teach limitations of Claims, 1/8/9.  However, as previously indicated the additional references are applied for teaching elements of Claims 2-7 and 10-12.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 8, and 9 recite “and change the air-fuel ratio in at least one of the remaining cylinders to a lean side, which is equal to or lower than a stoichiometric air-fuel ratio”; “changing the air-fuel ratio in at least one of the remaining cylinders to a lean side, which is equal to or lower than a stoichiometric air-fuel ratio”; and “and change the air-fuel ratio in at least one of the remaining cylinders to a lean side, which is equal to or lower than a stoichiometric air-fuel ratio”; respectively.  Applicant’s specification states “In the embodiment, the engine ECU 100 basically executes the fuel injection control such that an air-fuel ratio in each of the cylinders 11 of the engine 10 becomes a stoichiometric air-fuel ratio (= 14.6 to 14.7).” (¶0031).  The originally filed disclosure references "lean" and "rich" air-fuel ratio's but does not explicitly indicate "lean" air-fuel ratio is "equal to or lower than a stoichiometric air-fuel ratio". Additionally, the well-known and conventional definition in the internal combustion control prior art is that a "lean" air-fuel ratio is one that is higher (meaning greater than 14.6 parts air for each part of fuel; and not equal to or lower than 14.6 parts air for each part of fuel) than a stoichiometric (i.e. 14.6) air-fuel ratio. As a result, the new claim limitations represent impermissible NEW MATTER that is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 8, and 9 recite “and change the air-fuel ratio in at least one of the remaining cylinders to a lean side, which is equal to or lower than a stoichiometric air-fuel ratio”; “changing the air-fuel ratio in at least one of the remaining cylinders to a lean side, which is equal to or lower than a stoichiometric air-fuel ratio”; and “and change the air-fuel ratio in at least one of the remaining cylinders to a lean side, which is equal to or lower than a stoichiometric air-fuel ratio”; respectively.  Applicant’s specification states “In the embodiment, the engine ECU 100 basically executes the fuel injection control such that an air-fuel ratio in each of the cylinders 11 of the engine 10 becomes a stoichiometric air-fuel ratio (= 14.6 to 14.7).” (¶0031).  The originally filed disclosure references "lean" and "rich" air-fuel ratio's but does not explicitly indicate "lean" air-fuel ratio is "equal to or lower than a stoichiometric air-fuel ratio". Additionally, the well-known and conventional definition in the internal combustion control prior art is that a "lean" air-fuel ratio is one that is higher (meaning greater than 14.6 parts air for each part of fuel; and not equal to or lower than 14.6 parts air for each part of fuel) than a stoichiometric (i.e. 14.6) air-fuel ratio. As a result the claim limitations contradict the conventional understanding of the terms “lean” and “rich” relative to “stoichiometric” in the art and applicant’s originally filed disclosure fails to provide any clear/direct support for a new limitation.  As a result, claim scope is unclear/indefinite.  For the purpose of examination over the art, Claims 1, 8, 9 will be construed as “and change the air-fuel ratio in at least one of the remaining cylinders to a lean side, which is higher than a stoichiometric air-fuel ratio”; “changing the air-fuel ratio in at least one of the remaining cylinders to a lean side, which is higher than a stoichiometric air-fuel ratio”; and “and change the air-fuel ratio in at least one of the remaining cylinders to a lean side, which is higher than a stoichiometric air-fuel ratio”; respectively.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn (U.S. 2008/0109125A1) in view of Foster et al. (U.S. PgPub 2003/0121249A1; hereinafter referred to as Foster2)
Regarding Claim 1, Hahn teaches: 
A hybrid vehicle (Fig. 1, ¶0001 “hybrid drive unit of an automobile after a start”) comprising: 
a multi-cylinder engine (Fig. 1, 12); 
an exhaust gas control apparatus including a catalyst removing exhaust gas from the multi-cylinder engine (¶0026-0027 “In the next step 104, a query is made if criteria K_A for determining the inactivity of an exhaust gas emission control system of the hybrid drive unit 10 (not shown in FIG. 1) are met.  These criteria K_A include at least one of the following criteria which have already been described above: [0027] the catalytic converter temperature falls below a predetermined limit temperature…”)
an electric motor (Fig. 1, 14); 
and an electric power storage device (Fig. 1, “The electric machine 14 receives the electric energy from an energy store 22, for example a battery…”; ¶0020) configured to exchange electric power with the electric motor, 
wherein: the hybrid vehicle is configured such that at least one of the multi-cylinder engine and the electric motor outputs drive power to wheels (Fig. 1, “A gear 16 connects the internal combustion engine 12 and the electric motor with an illustrated drive train 18.”; ¶0019; Note: Fig. 1 shows two wheels coupled to the drivetrain 18); 
and the hybrid vehicle further includes a control device (Fig. 1, 28; see ¶0023) configured to execute catalyst temperature increase control (Fig. 2, step 118…”This has the advantage that all operating parameters of the internal combustion engine, in particular cylinder fill, fuel quantity, injection timing, injection angles (for gasoline engines), mixture conditioning (homogeneous charge or stratified charge), exhaust gas return rate, etc., can be optimized so that the exhaust gas emission control system can be quickly activated and raw emission of the internal combustion engine 12 can be kept to a minimum.” (¶0044).  In other words the system recognizes after an engine start that the exhaust gas emission control system, incl. the catalytic converter are not yet activated (¶0026, i.e. temperature is below a predetermined “light-off” temperature) and subsequently a torque control process and an exhaust gas emission control system temperature increase process is executed (Fig. 2)) in a case where a temperature increase of the catalyst is requested during a load operation during a load operation (i.e. after engine start when the load on the engine is below a threshold amount, see ¶0043) of the multi-cylinder engine, 
execute control such that the electric motor supplements insufficient drive power due to the execution of the catalyst temperature increase control (¶0043; “Because the internal combustion engine 12 now provides a smaller drive torque than requested by the driver, the electric machine 14 operates as a motor and supplies a positive electromotive torque M_EM according to the torque difference .DELTA.M. The result is again a total drive torque that corresponds to the desired torque M_w.”)
Hahn discloses all the elements of the claim with exception that complete details of the “optimized” temperature increase control are not disclosed.  Therefore Hahn does not explicitly teach: an exhaust gas emission control system temperature increase process is executed for stopping fuel supply to at least one cylinder and making an air-fuel ratio in each of remaining cylinders other than the at least one cylinder rich…... and change the air-fuel ratio in at least one of the remaining cylinders to a lean side , which is higher than a stoichiometric air-fuel ratio after a temperature of the exhaust gas control apparatus becomes equal to or higher than a determination threshold value determined in advance during the execution of the catalyst temperature increase control.
Foster2 discloses “The invention provides a controller and cylinder deactivation system to regenerate an exhaust aftertreatment device for a multicylinder engine that operates primarily at an air/fuel ratio that is lean of stoichiometry. The invention uses the cylinder deactivation system to control temperature and air/fuel ratio of an exhaust gas feedstream going into an aftertreatment device. The invention also increases the amount of fuel delivered to each non-deactivated cylinder by an amount sufficient to maintain operating power of the engine. The regeneration action includes desorbing NOx from a NOx adsorber catalyst, desulfating the NOx adsorber catalyst, and purging a diesel particulate trap.” (Abstract)
Specifically, Foster2 teaches: an exhaust gas emission control system temperature increase process is executed for stopping fuel supply to at least one cylinder and making an air-fuel ratio in each of remaining cylinders other than the at least one cylinder rich (¶0048)…... and change the air-fuel ratio in at least one of the remaining cylinders to a lean side , which is higher than a stoichiometric air-fuel ratio after a temperature of the exhaust gas control apparatus becomes equal to or higher than a determination threshold value (¶0048, after catalyst bed temperature achieves the desired temperature of 650 degrees Celsius and subsequent effective desorption and reduction, the engine returns to normal/primary lean air-fuel ratio control.  See Claim 8 and ¶0023 “There is also a need to control an engine that operates at an air/fuel ratio that is primarily lean of stoichiometry such that the exhaust gas feedstream periodically operates at a rich air/fuel ratio, within a range of temperatures, for a sufficient amount of time to regenerate the aftertreatment system with a minimal effect upon fuel economy and performance…. This includes systems for use on compression-ignition engines and direct-injection spark-ignition engines.”) determined in advance during the execution of the catalyst temperature increase control. (¶0047+) in order to “regenerate the aftertreatment system with a minimal effect upon fuel economy and performance.”
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified exhaust gas emission control system of the hybrid of Hahn to incorporate the teachings of Foster2 to include an exhaust gas emission control system temperature increase process is executed for stopping fuel supply to at least one cylinder and making an air-fuel ratio in each of remaining cylinders other than the at least one cylinder rich…... and change the air-fuel ratio in at least one of the remaining cylinders to a lean side , which is higher than a stoichiometric air-fuel ratio after a temperature of the exhaust gas control apparatus becomes equal to or higher than a determination threshold value determined in advance during the execution of the catalyst temperature increase control in order to “regenerate the aftertreatment system with a minimal effect upon fuel economy and performance.”

Regarding Claim 8, Hahn teaches: 
A control method for a hybrid vehicle (Fig. 1, ¶0001 “hybrid drive unit of an automobile after a start”; Method illustrated in Fig. 2) , the hybrid vehicle including 
a multi-cylinder engine (Fig. 1, 12); 
an exhaust gas control apparatus including a catalyst removing exhaust gas from the multi-cylinder engine (¶0026-0027 “In the next step 104, a query is made if criteria K_A for determining the inactivity of an exhaust gas emission control system of the hybrid drive unit 10 (not shown in FIG. 1) are met.  These criteria K_A include at least one of the following criteria which have already been described above: [0027] the catalytic converter temperature falls below a predetermined limit temperature…”)
an electric motor (Fig. 1, 14); 
and an electric power storage device (Fig. 1, “The electric machine 14 receives the electric energy from an energy store 22, for example a battery…”; ¶0020) configured to exchange electric power with the electric motor, 
wherein: the hybrid vehicle is configured such that at least one of the multi-cylinder engine and the electric motor outputs drive power to wheels (Fig. 1, “A gear 16 connects the internal combustion engine 12 and the electric motor with an illustrated drive train 18.”; ¶0019; Note: Fig. 1 shows two wheels coupled to the drivetrain 18), the control method comprising: executing catalyst temperature increase control(Fig. 2, step 118…”This has the advantage that all operating parameters of the internal combustion engine, in particular cylinder fill, fuel quantity, injection timing, injection angles (for gasoline engines), mixture conditioning (homogeneous charge or stratified charge), exhaust gas return rate, etc., can be optimized so that the exhaust gas emission control system can be quickly activated and raw emission of the internal combustion engine 12 can be kept to a minimum.”.  In other words the system recognizes after an engine start that the exhaust gas emission control system, incl. the catalytic converter are not yet activated (¶0026, i.e. temperature is below a predetermined “light-off” temperature) and subsequently a torque control process and an exhaust gas emission control system temperature increase process is executed (Fig. 2))  in a case where a temperature increase of the catalyst is requested during a load operation of the multi-cylinder engine (i.e. after engine start when the load on the engine is below a threshold amount, see ¶0043); executing control such that the electric motor supplements insufficient drive power due to the execution of the catalyst temperature increase control (¶0043; “Because the internal combustion engine 12 now provides a smaller drive torque than requested by the driver, the electric machine 14 operates as a motor and supplies a positive electromotive torque M_EM according to the torque difference .DELTA.M. The result is again a total drive torque that corresponds to the desired torque M_w.”).
Hahn discloses all the elements of the claim with exception that complete details of the “optimized” temperature increase control are not disclosed.  Therefore Hahn does not explicitly teach: executing catalyst temperature increase control for stopping fuel supply to at least one cylinder and making an air-fuel ratio in each of remaining cylinders other than the at least one cylinder rich…... and changing the air-fuel ratio in at least one of the remaining cylinders to a lean side , which is higher than a stoichiometric air-fuel ratio after a temperature of the exhaust gas control apparatus becomes equal to or higher than a determination threshold value determined in advance during the execution of the catalyst temperature increase control.
Foster2 discloses “The invention provides a controller and cylinder deactivation system to regenerate an exhaust aftertreatment device for a multicylinder engine that operates primarily at an air/fuel ratio that is lean of stoichiometry. The invention uses the cylinder deactivation system to control temperature and air/fuel ratio of an exhaust gas feedstream going into an aftertreatment device. The invention also increases the amount of fuel delivered to each non-deactivated cylinder by an amount sufficient to maintain operating power of the engine. The regeneration action includes desorbing NOx from a NOx adsorber catalyst, desulfating the NOx adsorber catalyst, and purging a diesel particulate trap.” (Abstract)
Specifically, Foster2 teaches: an exhaust gas emission control system temperature increase process is executed for stopping fuel supply to at least one cylinder and making an air-fuel ratio in each of remaining cylinders other than the at least one cylinder rich (¶0048)…... and change the air-fuel ratio in at least one of the remaining cylinders to a lean side , which is higher than a stoichiometric air-fuel ratio after a temperature of the exhaust gas control apparatus becomes equal to or higher than a determination threshold value (¶0048, after catalyst bed temperature achieves the desired temperature of 650 degrees Celsius and subsequent effective desorption and reduction, the engine returns to normal/primary lean air-fuel ratio control.  See Claim 8 and ¶0023 “There is also a need to control an engine that operates at an air/fuel ratio that is primarily lean of stoichiometry such that the exhaust gas feedstream periodically operates at a rich air/fuel ratio, within a range of temperatures, for a sufficient amount of time to regenerate the aftertreatment system with a minimal effect upon fuel economy and performance…. This includes systems for use on compression-ignition engines and direct-injection spark-ignition engines.”) determined in advance during the execution of the catalyst temperature increase control. (¶0047+) in order to “regenerate the aftertreatment system with a minimal effect upon fuel economy and performance.”
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified exhaust gas emission control system of the hybrid of Hahn to incorporate the teachings of Foster2 to include an exhaust gas emission control system temperature increase process is executed for stopping fuel supply to at least one cylinder and making an air-fuel ratio in each of remaining cylinders other than the at least one cylinder rich…... and change the air-fuel ratio in at least one of the remaining cylinders to a lean side , which is higher than a stoichiometric air-fuel ratio after a temperature of the exhaust gas control apparatus becomes equal to or higher than a determination threshold value determined in advance during the execution of the catalyst temperature increase control in order to “regenerate the aftertreatment system with a minimal effect upon fuel economy and performance.”.

Regarding Claim 9, Hahn teaches: 
A hybrid vehicle (Fig. 1, ¶0001 “hybrid drive unit of an automobile after a start”) comprising: 
a multi-cylinder engine (Fig. 1, 12); 
an exhaust gas control apparatus including a catalyst removing exhaust gas from the multi-cylinder engine (¶0026-0027 “In the next step 104, a query is made if criteria K_A for determining the inactivity of an exhaust gas emission control system of the hybrid drive unit 10 (not shown in FIG. 1) are met.  These criteria K_A include at least one of the following criteria which have already been described above: [0027] the catalytic converter temperature falls below a predetermined limit temperature…”)
an electric motor (Fig. 1, 14); 
and an electric power storage device (Fig. 1, “The electric machine 14 receives the electric energy from an energy store 22, for example a battery…”; ¶0020) configured to exchange electric power with the electric motor, 
wherein: the hybrid vehicle is configured such that at least one of the multi-cylinder engine and the electric motor outputs drive power to wheels (Fig. 1, “A gear 16 connects the internal combustion engine 12 and the electric motor with an illustrated drive train 18.”; ¶0019; Note: Fig. 1 shows two wheels coupled to the drivetrain 18); 
and the hybrid vehicle further includes a control device (Fig. 1, 28; see ¶0023) configured to execute catalyst temperature increase control (Fig. 2, step 118…”This has the advantage that all operating parameters of the internal combustion engine, in particular cylinder fill, fuel quantity, injection timing, injection angles (for gasoline engines), mixture conditioning (homogeneous charge or stratified charge), exhaust gas return rate, etc., can be optimized so that the exhaust gas emission control system can be quickly activated and raw emission of the internal combustion engine 12 can be kept to a minimum.” (¶0044).  In other words the system recognizes after an engine start that the exhaust gas emission control system, incl. the catalytic converter are not yet activated (¶0026, i.e. temperature is below a predetermined “light-off” temperature) and subsequently a torque control process and an exhaust gas emission control system temperature increase process is executed (Fig. 2)) in a case when a catalyst temperature is below a predetermined temperature (¶0010; “For example, it may be required that the actual catalytic converter temperature falls below a predetermined limit temperature, in particular the light-off temperature.” during a load operation (i.e. after engine start when the load on the engine is below a threshold amount, see ¶0043) of the multi-cylinder engine, 
execute control such that the electric motor supplements insufficient drive power due to the execution of the catalyst temperature increase control (¶0043; “Because the internal combustion engine 12 now provides a smaller drive torque than requested by the driver, the electric machine 14 operates as a motor and supplies a positive electromotive torque M_EM according to the torque difference .DELTA.M. The result is again a total drive torque that corresponds to the desired torque M_w.”)
Hahn discloses all the elements of the claim with exception that complete details of the “optimized” temperature increase control are not disclosed.  Therefore Hahn does not explicitly teach: an exhaust gas emission control system temperature increase process is executed for stopping fuel supply to at least one cylinder and making an air-fuel ratio in each of remaining cylinders other than the at least one cylinder rich…... and change the air-fuel ratio in at least one of the remaining cylinders to a lean side , which is higher than a stoichiometric air-fuel ratio after a temperature of the exhaust gas control apparatus becomes equal to or higher than a determination threshold value determined in advance during the execution of the catalyst temperature increase control.
Foster2 discloses “The invention provides a controller and cylinder deactivation system to regenerate an exhaust aftertreatment device for a multicylinder engine that operates primarily at an air/fuel ratio that is lean of stoichiometry. The invention uses the cylinder deactivation system to control temperature and air/fuel ratio of an exhaust gas feedstream going into an aftertreatment device. The invention also increases the amount of fuel delivered to each non-deactivated cylinder by an amount sufficient to maintain operating power of the engine. The regeneration action includes desorbing NOx from a NOx adsorber catalyst, desulfating the NOx adsorber catalyst, and purging a diesel particulate trap.” (Abstract)
Specifically, Foster2 teaches: an exhaust gas emission control system temperature increase process is executed for stopping fuel supply to at least one cylinder and making an air-fuel ratio in each of remaining cylinders other than the at least one cylinder rich (¶0048)…... and change the air-fuel ratio in at least one of the remaining cylinders to a lean side , which is higher than a stoichiometric air-fuel ratio after a temperature of the exhaust gas control apparatus becomes equal to or higher than a determination threshold value (¶0048, after catalyst bed temperature achieves the desired temperature of 650 degrees Celsius and subsequent effective desorption and reduction, the engine returns to normal/primary lean air-fuel ratio control.  See Claim 8 and ¶0023 “There is also a need to control an engine that operates at an air/fuel ratio that is primarily lean of stoichiometry such that the exhaust gas feedstream periodically operates at a rich air/fuel ratio, within a range of temperatures, for a sufficient amount of time to regenerate the aftertreatment system with a minimal effect upon fuel economy and performance…. This includes systems for use on compression-ignition engines and direct-injection spark-ignition engines.”) determined in advance during the execution of the catalyst temperature increase control. (¶0047+) in order to “regenerate the aftertreatment system with a minimal effect upon fuel economy and performance.”
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified exhaust gas emission control system of the hybrid of Hahn to incorporate the teachings of Foster2 to include an exhaust gas emission control system temperature increase process is executed for stopping fuel supply to at least one cylinder and making an air-fuel ratio in each of remaining cylinders other than the at least one cylinder rich…... and change the air-fuel ratio in at least one of the remaining cylinders to a lean side , which is higher than a stoichiometric air-fuel ratio after a temperature of the exhaust gas control apparatus becomes equal to or higher than a determination threshold value determined in advance during the execution of the catalyst temperature increase control in order to “regenerate the aftertreatment system with a minimal effect upon fuel economy and performance.”.

Regarding Claim 7, the combination of Hahn and Foster2 teaches all the elements of Claim 1 as indicated above.  Foster2 further teaches: wherein the exhaust gas control apparatus includes a particulate filter (¶0047-0048; “diesel particulate trap”; ¶0007 “The aftertreatment devices include, for example, oxidation catalysts, lean NOx catalysts, NOx adsorber catalysts, diesel particulate traps, oxidation and three-way catalysts, and selective catalytic reduction catalysts.” ) in order to “reduce tailpipe emissions below regulated levels” (¶0006)
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified exhaust gas emission control system of the hybrid of Hahn to incorporate the teachings of Foster2 to include wherein the exhaust gas control apparatus includes a particulate filter in order to “reduce tailpipe emissions below regulated levels” (¶0006) in order to “regenerate the aftertreatment system with a minimal effect upon fuel economy and performance.”.


Regarding Claims 10-11, the combination of Hahn and Foster2 teaches all the elements of Claims 9 and 1.  Hahn discloses the structure of the internal combustion engines in general terms (i.e. cylinders, injection valves, intake, exhaust, exhaust gas catalyst, etc.) however Hahn explicitly teaches that each of the respective cylinders of the internal combustion engine are configured with “an intake valve and an exhaust valve”, despite such valves being conventional.  Foster2 teaches: wherein the at least one cylinder includes an intake valve and an exhaust valve (¶0029; cylinder 20; intake valve 28, exhaust valve 30), and control device is configured to execute the catalyst temperature increase control by opening the intake valve and the exhaust valve during the stopping of the fuel supply to the at least one cylinder (¶0057, “The invention also encompasses other methods of cylinder deactivation different from the method of disabling each intake and exhaust valve and each fuel injector for each cylinder that is disabled. For example, these methods may include deactivating only the fuel injector”; in other words the intake/exhaust valves of the deactivated cylinders continue to open/close during stopping of the fuel supply to the deactivated cylinders that results in increasing temperature of the catalyst.) in order to “regenerate the aftertreatment system with a minimal effect upon fuel economy and performance.”
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified exhaust gas emission control system of the hybrid of Hahn to incorporate the teachings of Foster2 to include wherein the at least one cylinder includes an intake valve and an exhaust valve, and control device is configured to execute the catalyst temperature increase control by opening the intake valve and the exhaust valve during the stopping of the fuel supply to the at least one cylinder in order to “regenerate the aftertreatment system with a minimal effect upon fuel economy and performance.”.

Regarding Claim 12, the combination of Hahn and Foster2 teaches all the elements of Claim 8.  Hahn discloses the structure of the internal combustion engines in general terms (i.e. cylinders, injection valves, intake, exhaust, exhaust gas catalyst, etc.) however Hahn explicitly teaches that each of the respective cylinders of the internal combustion engine are configured with “an intake valve and an exhaust valve”, despite such valves being conventional.  Foster2 teaches: wherein the at least one cylinder includes an intake valve and an exhaust valve (¶0029; cylinder 20; intake valve 28, exhaust valve 30), and to executing the catalyst temperature increase control comprises opening the intake valve and the exhaust valve during the stopping of the fuel supply to the at least one cylinder (¶0057, “The invention also encompasses other methods of cylinder deactivation different from the method of disabling each intake and exhaust valve and each fuel injector for each cylinder that is disabled. For example, these methods may include deactivating only the fuel injector”; in other words the intake/exhaust valves of the deactivated cylinders continue to open/close during stopping of the fuel supply to the deactivated cylinders that results in increasing temperature of the catalyst.) in order to “regenerate the aftertreatment system with a minimal effect upon fuel economy and performance.”
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified exhaust gas emission control system of the hybrid of Hahn to incorporate the teachings of Foster2 to include wherein the at least one cylinder includes an intake valve and an exhaust valve, and executing the catalyst temperature increase control comprises opening the intake valve and the exhaust valve during the stopping of the fuel supply to the at least one cylinder in order to “regenerate the aftertreatment system with a minimal effect upon fuel economy and performance.”.

Claims 1 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Hahn (U.S. 2008/0109125A1) in view of Foster (U.S. 2004/0098970A1).
Hahn discloses “Conventional vehicles powered only by an internal combustion engine, as well as hybrid vehicles, can exhibit a problem when an exhaust gas emission control system has not yet attained its operational readiness after a motor start, in particular a cold start. For example, catalytic converters have not yet reached their "turn-on temperature", the so-called light-off temperature, so that adequate conversion of harmful exhaust gas components cannot be ensured during this phase.” (¶0004) and “It is therefore an object of the present invention to provide a controller for the drive torque of a hybrid vehicle which reduces or may even eliminate driver-specific and start process-specific effects on the exhaust gas emission during or after a vehicle or engine are started. It is another of object to provide a suitable torque control device for carrying out the method.” (¶0005) and “At step 118 as well as at step 120, the internal combustion engine 12 is not operating according to the desired torque M_w, but rather according to the nominal torque M_s. This has the advantage that all operating parameters of the internal combustion engine, in particular cylinder fill, fuel quantity, injection timing, injection angles (for gasoline engines), mixture conditioning (homogeneous charge or stratified charge), exhaust gas return rate, etc., can be optimized so that the exhaust gas emission control system can be quickly activated and raw emission of the internal combustion engine 12 can be kept to a minimum.” (¶0044).
Regarding Claim 1, Hahn teaches: 
A hybrid vehicle (Fig. 1, ¶0001 “hybrid drive unit of an automobile after a start”) comprising: 
a multi-cylinder engine (Fig. 1, 12); 
an exhaust gas control apparatus including a catalyst removing exhaust gas from the multi-cylinder engine (¶0026-0027 “In the next step 104, a query is made if criteria K_A for determining the inactivity of an exhaust gas emission control system of the hybrid drive unit 10 (not shown in FIG. 1) are met.  These criteria K_A include at least one of the following criteria which have already been described above: [0027] the catalytic converter temperature falls below a predetermined limit temperature…”)
an electric motor (Fig. 1, 14); 
and an electric power storage device (Fig. 1, “The electric machine 14 receives the electric energy from an energy store 22, for example a battery…”; ¶0020) configured to exchange electric power with the electric motor, 
wherein: the hybrid vehicle is configured such that at least one of the multi-cylinder engine and the electric motor outputs drive power to wheels (Fig. 1, “A gear 16 connects the internal combustion engine 12 and the electric motor with an illustrated drive train 18.”; ¶0019; Note: Fig. 1 shows two wheels coupled to the drivetrain 18); 
and the hybrid vehicle further includes a control device (Fig. 1, 28; see ¶0023) configured to execute catalyst temperature increase control (Fig. 2, step 118…”This has the advantage that all operating parameters of the internal combustion engine, in particular cylinder fill, fuel quantity, injection timing, injection angles (for gasoline engines), mixture conditioning (homogeneous charge or stratified charge), exhaust gas return rate, etc., can be optimized so that the exhaust gas emission control system can be quickly activated and raw emission of the internal combustion engine 12 can be kept to a minimum.” (¶0044).  In other words the system recognizes after an engine start that the exhaust gas emission control system, incl. the catalytic converter are not yet activated (¶0026, i.e. temperature is below a predetermined “light-off” temperature) and subsequently a torque control process and an exhaust gas emission control system temperature increase process is executed (Fig. 2)) in a case where a temperature increase of the catalyst is requested during a load operation during a load operation (i.e. after engine start when the load on the engine is below a threshold amount, see ¶0043) of the multi-cylinder engine, 
execute control such that the electric motor supplements insufficient drive power due to the execution of the catalyst temperature increase control (¶0043; “Because the internal combustion engine 12 now provides a smaller drive torque than requested by the driver, the electric machine 14 operates as a motor and supplies a positive electromotive torque M_EM according to the torque difference .DELTA.M. The result is again a total drive torque that corresponds to the desired torque M_w.”)
Hahn discloses all the elements of the claim with exception that complete details of the “optimized” temperature increase control are not disclosed.  Therefore Hahn does not explicitly teach: an exhaust gas emission control system temperature increase process is executed for stopping fuel supply to at least one cylinder and making an air-fuel ratio in each of remaining cylinders other than the at least one cylinder rich…... and change the air-fuel ratio in at least one of the remaining cylinders to a lean side , which is higher than a stoichiometric air-fuel ratio after a temperature of the exhaust gas control apparatus becomes equal to or higher than a determination threshold value determined in advance during the execution of the catalyst temperature increase control.
Foster discloses “This application relates to a method and apparatus for reducing exhaust emissions of an engine in particular, a method and apparatus for reducing cold start exhaust emissions.” (¶0003) and “Accordingly, it is desirable to improve the cold start emissions of a vehicle by providing methods and apparatus for meeting the mandated emissions standards at minimum cost, and without reducing reliability” (¶0015) and “A method for reducing exhaust emissions of an engine having a plurality cylinders each having exhaust ports coupled to an exhaust system, the method comprising… determining if the engine is being started from a cold state by sampling at least the temperature of the engine deactivating the first plurality of cylinders if the engine is being started from a cold state; supplying additional fuel and air to the second plurality of cylinders, wherein deactivation of the first plurality cylinders causes the second plurality of cylinders to operate at a condition corresponding to an engine output demand, wherein an exhaust of a first temperature is expelled by the second plurality of cylinders into the warm up converter, the first temperature being greater than an exhaust temperature that would be generated by all plurality of cylinders operating at the condition corresponding to the engine output demand.” (¶0017); and “Disclosed herein is an apparatus and system that limits the cold start emissions of a vehicle engine by deactivating certain cylinders of the engine wherein the catalytic converter is brought to its operating temperature as quickly as possible.” (¶0030); and “In accordance with operating programs, algorithms, look up tables and constants resident upon the microcomputer of the ECM various output signals 34 are provided by the ECM. These signals can be used to control cylinder deactivation (e.g., limiting or shutting off fuel flow as well as closing the intake and exhaust valves of the deactivated cylinders) as well as performing other vehicle operations including but not limited to: fuel/air flow control to maintain optimum, lean or rich stoichiometry as may be required to provide the required torque output and higher exhaust temperature in the non-deactivated cylinders; spark timing; engine output; and providing on board malfunctioning diagnostic (OBD) means to the vehicle operator. As is known in the related arts and as used herein "lean" is meant to include engines that can be operated with an inlet oxygen concentration greater than the amount required for stoichiometric (or chemically correct) combustion of a hydrocarbon fuel whereas "rich" is meant to include engines operated with a greater amount of fuel.” (¶0034) and “Referring now to FIG. 2 a schematic illustration of a method and apparatus for the ECM to deactivate a cylinder (shown in cross section) of the internal combustion engine is illustrated. For ease of explanation only cylinder is shown of course, it is contemplated that the ECM may control or deactivate as many cylinders as necessary to reduce engine emissions during a "cold start" as well as provide other vehicle commands or control.” (¶0035) and ¶0060+ (Fig. 9, control program executed by engine control device 22 (Fig. 1).
Therefore Foster teaches: an exhaust gas emission control system temperature increase process (Fig. 9) is executed for stopping fuel supply to at least one cylinder and making an air-fuel ratio in each of remaining cylinders other than the at least one cylinder rich (at least ¶0034 , ¶0046, and ¶0062 and Fig. 9 block 86)…... and change the air-fuel ratio in at least one of the remaining cylinders to a lean side, which is higher than a stoichiometric air-fuel ratio after a temperature of the exhaust gas control apparatus becomes equal to or higher than a determination threshold value determined in advance during the execution of the catalyst temperature increase control (See ¶0034; ECM performs air/fuel ratio control “to maintain optimum, lean or rich stoichiometry as may be required to provide the required torque output and higher exhaust temperature in the non-deactivated cylinders”.  The ECM continues to monitor catalyst temperature even after the predetermined temperature is reached (¶0046) during the temperature increase control and adjusts air/fuel ratio to lean and/or rich and/or deactivates/reactivates cylinders as required to maintain optimum torque output and exhaust catalyst temperature.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified exhaust gas emission control system of the hybrid of Hahn to incorporate the teachings of Foster to include stopping fuel supply to at least one cylinder and making an air-fuel ratio in each of remaining cylinders other than the at least one cylinder rich)…... and change the air-fuel ratio in at least one of the remaining cylinders to a lean side after a temperature of the exhaust gas control apparatus becomes equal to or higher than a determination threshold value determined in advance during the execution of the catalyst temperature increase control in order to maintain optimum torque output and exhaust catalyst temperature as required while reducing exhaust emissions at minimum cost, and without reducing reliability. (¶0015).

Regarding Claim 8, Hahn teaches: 
A control method for a hybrid vehicle (Fig. 1, ¶0001 “hybrid drive unit of an automobile after a start”; Method illustrated in Fig. 2) , the hybrid vehicle including 
a multi-cylinder engine (Fig. 1, 12); 
an exhaust gas control apparatus including a catalyst removing exhaust gas from the multi-cylinder engine (¶0026-0027 “In the next step 104, a query is made if criteria K_A for determining the inactivity of an exhaust gas emission control system of the hybrid drive unit 10 (not shown in FIG. 1) are met.  These criteria K_A include at least one of the following criteria which have already been described above: [0027] the catalytic converter temperature falls below a predetermined limit temperature…”)
an electric motor (Fig. 1, 14); 
and an electric power storage device (Fig. 1, “The electric machine 14 receives the electric energy from an energy store 22, for example a battery…”; ¶0020) configured to exchange electric power with the electric motor, 
wherein: the hybrid vehicle is configured such that at least one of the multi-cylinder engine and the electric motor outputs drive power to wheels (Fig. 1, “A gear 16 connects the internal combustion engine 12 and the electric motor with an illustrated drive train 18.”; ¶0019; Note: Fig. 1 shows two wheels coupled to the drivetrain 18), the control method comprising: executing catalyst temperature increase control(Fig. 2, step 118…”This has the advantage that all operating parameters of the internal combustion engine, in particular cylinder fill, fuel quantity, injection timing, injection angles (for gasoline engines), mixture conditioning (homogeneous charge or stratified charge), exhaust gas return rate, etc., can be optimized so that the exhaust gas emission control system can be quickly activated and raw emission of the internal combustion engine 12 can be kept to a minimum.”.  In other words the system recognizes after an engine start that the exhaust gas emission control system, incl. the catalytic converter are not yet activated (¶0026, i.e. temperature is below a predetermined “light-off” temperature) and subsequently a torque control process and an exhaust gas emission control system temperature increase process is executed (Fig. 2))  in a case where a temperature increase of the catalyst is requested during a load operation of the multi-cylinder engine (i.e. after engine start when the load on the engine is below a threshold amount, see ¶0043); executing control such that the electric motor supplements insufficient drive power due to the execution of the catalyst temperature increase control (¶0043; “Because the internal combustion engine 12 now provides a smaller drive torque than requested by the driver, the electric machine 14 operates as a motor and supplies a positive electromotive torque M_EM according to the torque difference .DELTA.M. The result is again a total drive torque that corresponds to the desired torque M_w.”).
Hahn discloses all the elements of the claim with exception that complete details of the “optimized” temperature increase control are not disclosed.  Therefore Hahn does not explicitly teach: executing catalyst temperature increase control for stopping fuel supply to at least one cylinder and making an air-fuel ratio in each of remaining cylinders other than the at least one cylinder rich…... and changing the air-fuel ratio in at least one of the remaining cylinders to a lean side , which is higher than a stoichiometric air-fuel ratio after a temperature of the exhaust gas control apparatus becomes equal to or higher than a determination threshold value determined in advance during the execution of the catalyst temperature increase control.
Foster discloses “This application relates to a method and apparatus for reducing exhaust emissions of an engine in particular, a method and apparatus for reducing cold start exhaust emissions.” (¶0003) and “Accordingly, it is desirable to improve the cold start emissions of a vehicle by providing methods and apparatus for meeting the mandated emissions standards at minimum cost, and without reducing reliability” (¶0015) and “A method for reducing exhaust emissions of an engine having a plurality cylinders each having exhaust ports coupled to an exhaust system, the method comprising… determining if the engine is being started from a cold state by sampling at least the temperature of the engine deactivating the first plurality of cylinders if the engine is being started from a cold state; supplying additional fuel and air to the second plurality of cylinders, wherein deactivation of the first plurality cylinders causes the second plurality of cylinders to operate at a condition corresponding to an engine output demand, wherein an exhaust of a first temperature is expelled by the second plurality of cylinders into the warm up converter, the first temperature being greater than an exhaust temperature that would be generated by all plurality of cylinders operating at the condition corresponding to the engine output demand.”; and “Disclosed herein is an apparatus and system that limits the cold start emissions of a vehicle engine by deactivating certain cylinders of the engine wherein the catalytic converter is brought to its operating temperature as quickly as possible.” (¶0030); and “In accordance with operating programs, algorithms, look up tables and constants resident upon the microcomputer of the ECM various output signals 34 are provided by the ECM. These signals can be used to control cylinder deactivation (e.g., limiting or shutting off fuel flow as well as closing the intake and exhaust valves of the deactivated cylinders) as well as performing other vehicle operations including but not limited to: fuel/air flow control to maintain optimum, lean or rich stoichiometry as may be required to provide the required torque output and higher exhaust temperature in the non-deactivated cylinders; spark timing; engine output; and providing on board malfunctioning diagnostic (OBD) means to the vehicle operator. As is known in the related arts and as used herein "lean" is meant to include engines that can be operated with an inlet oxygen concentration greater than the amount required for stoichiometric (or chemically correct) combustion of a hydrocarbon fuel whereas "rich" is meant to include engines operated with a greater amount of fuel.” (¶0034) and “Referring now to FIG. 2 a schematic illustration of a method and apparatus for the ECM to deactivate a cylinder (shown in cross section) of the internal combustion engine is illustrated. For ease of explanation only cylinder is shown of course, it is contemplated that the ECM may control or deactivate as many cylinders as necessary to reduce engine emissions during a "cold start" as well as provide other vehicle commands or control.” (¶0035) and ¶0060+ (Fig. 9, control program executed by engine control device 22 (Fig. 1).
Therefore Foster teaches: executing catalyst temperature increase control (Fig. 9) for stopping fuel supply to at least one cylinder and making an air-fuel ratio in each of remaining cylinders other than the at least one cylinder rich…(at least ¶0034, ¶0046, and ¶0062, Fig. 9 block 86)... and changing the air-fuel ratio in at least one of the remaining cylinders to a lean side, which is greater after a temperature of the exhaust gas control apparatus becomes equal to or higher than a determination threshold value determined in advance during the execution of the catalyst temperature increase control (See ¶0034; ECM performs air/fuel ratio control “to maintain optimum, lean or rich stoichiometry as may be required to provide the required torque output and higher exhaust temperature in the non-deactivated cylinders”.  The ECM continues to monitor catalyst temperature even after the predetermined temperature is reached (¶0046) during the temperature increase control and adjusts air/fuel ratio to lean and/or rich and/or deactivates/reactivates cylinders as required to maintain optimum torque output and exhaust catalyst temperature.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified exhaust gas emission control method of the hybrid of Hahn to incorporate the teachings of Foster to include stopping fuel supply to at least one cylinder and making an air-fuel ratio in each of remaining cylinders other than the at least one cylinder rich)…... and changing the air-fuel ratio in at least one of the remaining cylinders to a lean side , which is higher than a stoichiometric air-fuel ratio after a temperature of the exhaust gas control apparatus becomes equal to or higher than a determination threshold value determined in advance during the execution of the catalyst temperature increase control in order to maintain optimum torque output and exhaust catalyst temperature as required while reducing exhaust emissions at minimum cost, and without reducing reliability. (¶0015).

Claims 2-6 rejected under 35 U.S.C. 103 as being unpatentable over Hahn (U.S. 2008/0109125A1) in view of Foster (U.S. 2004/0098970A1) in view of Mitsutani (U.S. 2013/0311021A1).

Regarding Claim 2, the combination of Hahn and Foster teaches all the elements of Claim 1 as indicated above.  Hahn further teaches a control device and executable method for optimizing control of fuel amount, mixture conditioning, injection timing, etc. to each of the cylinders in order that  “that the exhaust gas emission control system can be quickly activated and raw emission of the internal combustion engine 12 can be kept to a minimum.”, under condition that the insufficient drive power due to execution of the catalyst temperature increase is able to be supplemented by the electric motor (¶0044, also Fig. 2).  Therefore Hahn teaches adjusting air-fuel ratio in each cylinder including after the exhaust gas emission control system has been activated (i.e. when catalyst temperature exceeds predetermined temperature), while the insufficient drive power due to execution of the catalyst temperature increase is able to be supplemented by the electric motor.  Additionally, Foster discloses a control device and executable method for optimizing temperature increase of catalyst and maintaining temperature of the catalyst above an activation temperature by selectively activating/deactivating cylinders as required (i.e. stopping fuel supply in some cylinders while increasing fuel supply to the remaining non-deactivated cylinders).  
Therefore Foster teaches: wherein the control device is configured to change the air-fuel ratio in each of the remaining cylinders to a lean side after the temperature of the exhaust gas control apparatus becomes equal to or higher than the determination threshold value during the execution of the catalyst temperature increase control (See ¶0034; ECM performs air/fuel ratio control “to maintain optimum, lean or rich stoichiometry as may be required to provide the required torque output and higher exhaust temperature in the non-deactivated cylinders”.  The ECM continues to monitor catalyst temperature even after the predetermined temperature is reached (¶0046) during the temperature increase control and adjusts air/fuel ratio to lean and/or rich and/or deactivates/reactivates cylinders as required to maintain optimum torque output and exhaust catalyst temperature.)  and stop fuel supply to at least one of the remaining cylinders under a condition that the insufficient drive power due to the execution of the catalyst temperature increase control is able to be supplemented by the electric motor after the temperature of the exhaust gas control apparatus46 becomes equal to or higher than the determination threshold value. (See at least ¶0034, ¶0046, and ¶0062, Fig. 9 block 86).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified exhaust gas emission control method of the hybrid of Hahn to incorporate the teachings of Foster to include wherein the control device is configured to change the air-fuel ratio in each of the remaining cylinders to a lean side after the temperature of the exhaust gas control apparatus becomes equal to or higher than the determination threshold value during the execution of the catalyst temperature increase control and stop fuel supply to at least one of the remaining cylinders under a condition that the insufficient drive power due to the execution of the catalyst temperature increase control is able to be supplemented by the electric motor after the temperature of the exhaust gas control apparatus46 becomes equal to or higher than in order to maintain optimum torque output and exhaust catalyst temperature as required while reducing exhaust emissions at minimum cost, and without reducing reliability. (¶0015).
Foster does not explicitly teach adapting fuel supply amount (i.e. stopping/starting/increasing/decreasing) after the temperature of the exhaust gas control apparatus46 becomes equal to or higher than a second determination threshold higher than the determination threshold value.
Mitsutani discloses “The control device is configured to, when there is a request to warm up the catalyst while the vehicle is travelling, control the vehicle such that a catalyst temperature becomes a first target value, and, when there is a request to warm up the catalyst while electric power is being supplied to the power receiving system, control the vehicle such that catalyst temperature becomes a second target value different from the first target value. [0009] In the vehicle, the second target value may be lower in temperature than the first target value. [0010] In the vehicle, the first target value may be the catalyst temperature required to purify the exhaust gas in an amount corresponding to an upper limit of an intake air flow rate of the engine while the vehicle is travelling. [0011] In the vehicle, the second target value may be the catalyst temperature required to purify the exhaust gas in an amount corresponding to an upper limit of an intake air flow rate of the engine while electric power is being supplied to the power receiving system.”.  Mitsutani further discloses With the above configuration, when there is a request to warm up the catalyst while the vehicle is travelling, the vehicle is controlled such that a catalyst temperature becomes a first target value. Meanwhile, when there is a request to warm up the catalyst while electric power is being supplied to the power receiving system, the vehicle is controlled such that the catalyst temperature becomes a second target value different from the first target value. Thus, it is possible to control the catalyst temperature such that the catalyst temperature becomes an appropriate temperature in each of the time when the vehicle is travelling and the time when electric power is being supplied to the power receiving system. Therefore, it is possible to suppress wasteful consumption of energy at the time when the catalyst is warmed up. Thus, it is possible to appropriately control the temperature of the catalyst on the basis of the state of the vehicle.” (¶0018).  Additionally, Mitsutani discloses “As described above, with the vehicle according to the present embodiment, when there is a request to warm up the catalyst 154 while the travel mode is selected, warm-up control is executed such that the temperature Tc of the catalyst 154 becomes the first target value Tct(1). When there is a request to warm up the catalyst 154 while the power generation mode is selected, warm-up control is executed such that the temperature Tc of the catalyst 154 becomes the second target value Tct(2) lower than the first target value Tct(1). Thus, at each of the time when the travel mode is selected and the time when the power generation mode is selected, the temperature Tc of the catalyst 154 is controlled to an appropriate temperature. Therefore, it is possible to suppress wasteful consumption of energy particularly in the case where warm-up control is executed while the power generation mode is selected. Thus, it is possible to appropriately control the temperature of the catalyst on the basis of the state of the vehicle” (¶0125) t
Therefore Mitsutani teaches adapting fuel supply amount (i.e. stopping/starting/increasing/decreasing) after the temperature of the exhaust gas control apparatus46 becomes equal to or higher than a second determination threshold higher (¶0125, first target value TCT(1)) than the determination threshold value. (TCT(2)) in order to control the temperature of the catalyst to an appropriate value based on state of the vehicle and suppress wasteful consumption of energy particularly in the case where warm-up control is executed.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified exhaust gas emission control method of the hybrid of Hahn to incorporate the teachings of Mitsutani to include after the temperature of the exhaust gas control apparatus46 becomes equal to or higher than a second determination threshold higher than the determination threshold value in order to control the temperature of the catalyst to an appropriate value based on state of the vehicle and suppress wasteful consumption of energy particularly in the case where warm-up control is executed.

Regarding Claim 3, the combination of Hahn and Foster teaches all the elements of Claim 1 as indicated above.  Foster further teaches:  stop fuel supply to at least one of the remaining cylinders (at least ¶0034 , ¶0046, and ¶0062 and Fig. 9 block 86)…... and change the air-fuel ratio in each of the cylinders, to which the fuel supply is not stopped, among the remaining cylinders to a lean side after a temperature of the exhaust gas control apparatus becomes equal to or higher than the determination threshold value determined in advance during the execution of the catalyst temperature increase control (See ¶0034; ECM performs air/fuel ratio control “to maintain optimum, lean or rich stoichiometry as may be required to provide the required torque output and higher exhaust temperature in the non-deactivated cylinders”.  The ECM continues to monitor catalyst temperature even after the predetermined temperature is reached (¶0046) during the temperature increase control and adjusts air/fuel ratio to lean and/or rich and/or deactivates/reactivates cylinders as required to maintain optimum torque output and exhaust catalyst temperature.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified exhaust gas emission control system of the hybrid of Hahn to incorporate the teachings of Foster to include stop fuel supply to at least one of the remaining cylinders…... and change the air-fuel ratio in each of the cylinders, to which the fuel supply is not stopped, among the remaining cylinders to a lean side after a temperature of the exhaust gas control apparatus becomes equal to or higher than the determination threshold value determined in advance during the execution of the catalyst temperature increase control in order to maintain optimum torque output and exhaust catalyst temperature as required while reducing exhaust emissions at minimum cost, and without reducing reliability. (¶0015).

Regarding Claim 4, Foster further teaches: wherein the control device is configured to make the air-fuel ratio in each of the cylinders, to which fuel is supplied, rich  (at least ¶0034 , ¶0046, and ¶0062 and Fig. 9 block 86) in a case where the temperature of the exhaust gas control apparatus becomes lower than the determination threshold ((See ¶0034; ECM performs air/fuel ratio control “to maintain optimum, lean or rich stoichiometry as may be required to provide the required torque output and higher exhaust temperature in the non-deactivated cylinders”.  The ECM continues to monitor catalyst temperature even after the predetermined temperature is reached (¶0046) during the temperature increase control and adjusts air/fuel ratio to lean and/or rich and/or deactivates/reactivates cylinders as required to maintain optimum torque output and exhaust catalyst temperature.) after the air-fuel ratio in the at least one of the remaining cylinders is changed to the lean side (¶0034) in order to maintain optimum torque output and exhaust catalyst temperature as required while reducing exhaust emissions at minimum cost, and without reducing reliability. (¶0015).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified exhaust gas emission control system of the hybrid of Hahn to incorporate the teachings of Foster to include wherein the control device is configured to make the air-fuel ratio in each of the cylinders, to which fuel is supplied, rich in a case where the temperature of the exhaust gas control apparatus becomes lower than the determination threshold after the air-fuel ratio in the at least one of the remaining cylinders is changed to the lean side in order to maintain optimum torque output and exhaust catalyst temperature as required while reducing exhaust emissions at minimum cost, and without reducing reliability. (¶0015).

Regarding Claim 5, Foster further teaches: wherein the control device is configured to reduce the number of cylinders, to which the fuel supply is stopped, in a case where the temperature of the exhaust gas control apparatus becomes lower than the determination threshold (“Upon reaching the optimum operating temperature of the catalytic converter the system will in accordance with an alternative embodiment continuously monitor the catalytic converter to see if the converter has cooled to a temperature less than a temperature determined to provide good catalytic activity, wherein further cylinder deactivation may be implemented to warm the converter back up.”; ¶0046) after the air-fuel ratio in the at least one of the remaining cylinders is changed to the lean side (¶0034; Fig. 9) in order to maintain optimum torque output and exhaust catalyst temperature as required while reducing exhaust emissions at minimum cost, and without reducing reliability. (¶0015).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified exhaust gas emission control system of the hybrid of Hahn to incorporate the teachings of Foster to include wherein the control device is configured to reduce the number of cylinders, to which the fuel supply is stopped, in a case where the temperature of the exhaust gas control apparatus becomes lower than the predetermined temperature after the air-fuel ratio in the at least one of the remaining cylinders is changed to the lean side in order to maintain optimum torque output and exhaust catalyst temperature as required while reducing exhaust emissions at minimum cost, and without reducing reliability. (¶0015).

Regarding Claim 6, Foster further teaches: wherein the control device is configured to execute the catalyst temperature increase control to supply fuel to at least one cylinder after the fuel supply to any one of the cylinders is stopped (“Also, the system will reactivate the remaining cylinders when the converter is operating at a proper temperature and if the engine out demands warrants operation of all of the cylinders.”; 0046) in order to maintain optimum torque output and exhaust catalyst temperature as required while reducing exhaust emissions at minimum cost, and without reducing reliability. (¶0015).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified exhaust gas emission control system of the hybrid of Hahn to incorporate the teachings of Foster to include wherein the control device is configured to execute the catalyst temperature increase control to supply fuel to at least one cylinder after the fuel supply to any one of the cylinders is stopped in order to maintain optimum torque output and exhaust catalyst temperature as required while reducing exhaust emissions at minimum cost, and without reducing reliability. (¶0015).

Claim 7  is rejected under 35 U.S.C. 103 as being unpatentable over Hahn (U.S. 2008/0109125A1) in view of Foster (U.S. 2004/0098970A1) in view of In et al. (U.S. 2013/0095002A1).
Regarding Claim 7, the combination of Hahn and In teaches all the elements of Claim 1 as indicated above.  However, neither explicitly teaches: wherein the exhaust gas control apparatus47 includes a particulate filter
“In” discloses “The present invention relates to an exhaust gas purifying filter, a system for regenerating a particulate filter, and a method thereof. More particularly, the present invention relates to an exhaust gas purifying filter, and a system and a method for regenerating a particulate filter of a gasoline engine.” (¶0003) and “Referring to FIG. 1 and FIG. 2, a system 1 for regenerating a particulate filter according to an exemplary embodiment of the present invention includes a gasoline engine 10, a three-way catalyst device 20, an ammonia storage catalyst unit 32, a particulate filter 35, and a control portion 40.” (¶0031, Fig. 1) and “As shown in FIGS. 1 and 2, the particulate filter 35 is mounted downstream in the proximity of the ammonia storage catalyst unit 32, and is adapted to trap particulate matter (PM) in the exhaust gas.” (¶0041) and “Since the air/fuel ratio is low (rich atmosphere) around a spark plug, an engine generally is operated in a lean fuel condition. However, this presents a problem in a gasoline direct injection engine (GDI) which generates a large amount of particulate matter (PM) during an incomplete combustion period increment in a combustion chamber. Accordingly, a particulate filter is mounted in a vehicle with a gasoline direct injection engine (GDI).”.
Therefore “In” teaches: wherein the exhaust gas control apparatus47 includes a particulate filter in order to reduce exhaust emissions by trapping particulate matter generated during operation of the engine.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified exhaust gas emission control system of the hybrid of Hahn to incorporate the teachings of “In” to include wherein the exhaust gas control apparatus47 includes a particulate filter in order to reduce exhaust emissions by trapping particulate matter generated during operation of the engine.

Claims 1, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn (U.S. 2008/0109125A1) in view of Isobe et al. (U.S. 5845491).
Hahn discloses “Conventional vehicles powered only by an internal combustion engine, as well as hybrid vehicles, can exhibit a problem when an exhaust gas emission control system has not yet attained its operational readiness after a motor start, in particular a cold start. For example, catalytic converters have not yet reached their "turn-on temperature", the so-called light-off temperature, so that adequate conversion of harmful exhaust gas components cannot be ensured during this phase.” (¶0004) and “It is therefore an object of the present invention to provide a controller for the drive torque of a hybrid vehicle which reduces or may even eliminate driver-specific and start process-specific effects on the exhaust gas emission during or after a vehicle or engine are started. It is another of object to provide a suitable torque control device for carrying out the method.” (¶0005) and “At step 118 as well as at step 120, the internal combustion engine 12 is not operating according to the desired torque M_w, but rather according to the nominal torque M_s. This has the advantage that all operating parameters of the internal combustion engine, in particular cylinder fill, fuel quantity, injection timing, injection angles (for gasoline engines), mixture conditioning (homogeneous charge or stratified charge), exhaust gas return rate, etc., can be optimized so that the exhaust gas emission control system can be quickly activated and raw emission of the internal combustion engine 12 can be kept to a minimum.” (¶0044).
Regarding Claim 1, Hahn teaches: 
A hybrid vehicle (Fig. 1, ¶0001 “hybrid drive unit of an automobile after a start”) comprising: 
a multi-cylinder engine (Fig. 1, 12); 
an exhaust gas control apparatus including a catalyst removing exhaust gas from the multi-cylinder engine (¶0026-0027 “In the next step 104, a query is made if criteria K_A for determining the inactivity of an exhaust gas emission control system of the hybrid drive unit 10 (not shown in FIG. 1) are met.  These criteria K_A include at least one of the following criteria which have already been described above: [0027] the catalytic converter temperature falls below a predetermined limit temperature…”)
an electric motor (Fig. 1, 14); 
and an electric power storage device (Fig. 1, “The electric machine 14 receives the electric energy from an energy store 22, for example a battery…”; ¶0020) configured to exchange electric power with the electric motor, 
wherein: the hybrid vehicle is configured such that at least one of the multi-cylinder engine and the electric motor outputs drive power to wheels (Fig. 1, “A gear 16 connects the internal combustion engine 12 and the electric motor with an illustrated drive train 18.”; ¶0019; Note: Fig. 1 shows two wheels coupled to the drivetrain 18); 
and the hybrid vehicle further includes a control device (Fig. 1, 28; see ¶0023) configured to execute catalyst temperature increase control (Fig. 2, step 118…”This has the advantage that all operating parameters of the internal combustion engine, in particular cylinder fill, fuel quantity, injection timing, injection angles (for gasoline engines), mixture conditioning (homogeneous charge or stratified charge), exhaust gas return rate, etc., can be optimized so that the exhaust gas emission control system can be quickly activated and raw emission of the internal combustion engine 12 can be kept to a minimum.” (¶0044).  In other words the system recognizes after an engine start that the exhaust gas emission control system, incl. the catalytic converter are not yet activated (¶0026, i.e. temperature is below a predetermined “light-off” temperature) and subsequently a torque control process and an exhaust gas emission control system temperature increase process is executed (Fig. 2)) in a case where a temperature increase of the catalyst is requested during a load operation (i.e. after engine start when the load on the engine is below a threshold amount, see ¶0043) of the multi-cylinder engine, 
execute control such that the electric motor supplements insufficient drive power due to the execution of the catalyst temperature increase control (¶0043; “Because the internal combustion engine 12 now provides a smaller drive torque than requested by the driver, the electric machine 14 operates as a motor and supplies a positive electromotive torque M_EM according to the torque difference .DELTA.M. The result is again a total drive torque that corresponds to the desired torque M_w.”)
Hahn discloses all the elements of the claim with exception that complete details of the “optimized” temperature increase control are not disclosed.  Therefore Hahn does not explicitly teach: an exhaust gas emission control system temperature increase process is executed for stopping fuel supply to at least one cylinder and making an air-fuel ratio in each of remaining cylinders other than the at least one cylinder rich…... and change the air-fuel ratio in at least one of the remaining cylinders to a lean side , which is higher than a stoichiometric air-fuel ratio after a temperature of the exhaust gas control apparatus becomes equal to or higher than a determination threshold value determined in advance during the execution of the catalyst temperature increase control.
Isobe discloses “The present invention relates to an internal combustion engine control having an exhaust gas purifying catalyst and, more particularly, to a catalyst warm-up control.” (Col. 1 lines 6-10) and “A sixth embodiment, which adopts a system for warming up the catalyst by afterburning the exhaust gas to raise the exhaust gas temperature in place of the ignition delay angle control of the first embodiment, will be described with particular reference to the differences from the first embodiment. In this sixth embodiment, a 4-cylinder internal combustion engine 11 will be described in connection with the construction of the warm-up of the catalyst 27 with reference to FIG. 24. The engine 11 discharges the intake air as it is in an unburned state to the exhaust system by cutting the fuel injection into some cylinder (e.g., the #4 cylinder) during the warm-up of the catalyst 27, and discharges the (rich) exhaust gas having high HC and Co concentrations by increasing the fuel injections into the remaining cylinders #1 to #3 (as will be called the "rich combustion cylinders") within such a range as to invite no misfire. The rich gas is mixed with the aforementioned unburned air…. As a result, the mixture gas of the rich gas and the unburned air in the exhaust manifold 25a is ignited and burned to warm up the catalyst 27 with its combustion heat. The warm-up control by this exhaust combustion will be called the "afterburning control".” (Fig. 26 method, Fig. 33 time chart, Col. 20 lins 22+).
Therefore Isobe teaches: an exhaust gas emission control system temperature increase process (Fig. 26, 33, 34a-d) is executed for stopping fuel supply to at least one cylinder (Fig. 34c, “Fuel cut” cylinder) and making an air-fuel ratio in each of remaining cylinders other than the at least one cylinder rich (Fig. 33, afterburn control, Fig. 34c, note 3 out of 4 cylinders are "rich” air-fuel ratio cylinders)…... and change the air-fuel ratio in at least one of the remaining cylinders to a lean side (Fig. 33, dither control phase; Fig. 34d, at least 2 cylinders are switched to “lean” air-fuel ratio control during catalyst temperature increase control which continues until catalyst temperature is greater than or equal to “T40 activation temperature”) , which is higher than a stoichiometric air-fuel ratio after a temperature of the exhaust gas control apparatus becomes equal to or higher than a determination threshold value (Fig. 33, dither control begins once catalyst temperature reaches “T20”) determined in advance during the execution of the catalyst temperature increase control (Fig. 33, catalyst temperature increase control continues until catalyst temperature is greater than or equal to “T40 activation temperature”.) in order that “the catalyst 27 may be efficiently warmed up from its inside by the calorie which is generated by the oxidations of HC and CO.” (Col. 27 line 39+) and “the temperature of the catalyst 27 is quickly raised (as indicated at the point A) to the level which can facilitate the oxidations of the CO and HC in the catalyst 27, thereby to reduce the noxious gas components such as HC or NO.sub.x in the exhaust gas to be discharged from the exhaust pipe 26.” (Col. 10 lines 60-65)
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified exhaust gas emission control system of the hybrid of Hahn to incorporate the teachings of Isobe to include stopping fuel supply to at least one cylinder and making an air-fuel ratio in each of remaining cylinders other than the at least one cylinder rich)…... and change the air-fuel ratio in at least one of the remaining cylinders to a lean side , which is higher than a stoichiometric air-fuel ratio after a temperature of the exhaust gas control apparatus becomes equal to or higher than a determination threshold value determined in advance during the execution of the catalyst temperature increase control in order that “the catalyst 27 may be efficiently warmed up from its inside by the calorie which is generated by the oxidations of HC and CO.” (Col. 27 line 39+) and “the temperature of the catalyst 27 is quickly raised (as indicated at the point A) to the level which can facilitate the oxidations of the CO and HC in the catalyst 27, thereby to reduce the noxious gas components such as HC or NO.sub.x in the exhaust gas to be discharged from the exhaust pipe 26.” (Col. 10 lines 60-65).

Regarding Claim 8, Hahn teaches: 
A control method for a hybrid vehicle (Fig. 1, ¶0001 “hybrid drive unit of an automobile after a start”; Method illustrated in Fig. 2) , the hybrid vehicle including 
a multi-cylinder engine (Fig. 1, 12); 
an exhaust gas control apparatus including a catalyst removing exhaust gas from the multi-cylinder engine (¶0026-0027 “In the next step 104, a query is made if criteria K_A for determining the inactivity of an exhaust gas emission control system of the hybrid drive unit 10 (not shown in FIG. 1) are met.  These criteria K_A include at least one of the following criteria which have already been described above: [0027] the catalytic converter temperature falls below a predetermined limit temperature…”)
an electric motor (Fig. 1, 14); 
and an electric power storage device (Fig. 1, “The electric machine 14 receives the electric energy from an energy store 22, for example a battery…”; ¶0020) configured to exchange electric power with the electric motor, 
wherein: the hybrid vehicle is configured such that at least one of the multi-cylinder engine and the electric motor outputs drive power to wheels (Fig. 1, “A gear 16 connects the internal combustion engine 12 and the electric motor with an illustrated drive train 18.”; ¶0019; Note: Fig. 1 shows two wheels coupled to the drivetrain 18), the control method comprising: executing catalyst temperature increase control(Fig. 2, step 118…”This has the advantage that all operating parameters of the internal combustion engine, in particular cylinder fill, fuel quantity, injection timing, injection angles (for gasoline engines), mixture conditioning (homogeneous charge or stratified charge), exhaust gas return rate, etc., can be optimized so that the exhaust gas emission control system can be quickly activated and raw emission of the internal combustion engine 12 can be kept to a minimum.”.  In other words the system recognizes after an engine start that the exhaust gas emission control system, incl. the catalytic converter are not yet activated (¶0026, i.e. temperature is below a predetermined “light-off” temperature) and subsequently a torque control process and an exhaust gas emission control system temperature increase process is executed (Fig. 2))  in a case where a temperature increase of the catalyst is requested during a load operation of the multi-cylinder engine (i.e. after engine start when the load on the engine is below a threshold amount, see ¶0043); executing control such that the electric motor supplements insufficient drive power due to the execution of the catalyst temperature increase control (¶0043; “Because the internal combustion engine 12 now provides a smaller drive torque than requested by the driver, the electric machine 14 operates as a motor and supplies a positive electromotive torque M_EM according to the torque difference .DELTA.M. The result is again a total drive torque that corresponds to the desired torque M_w.”).
Hahn discloses all the elements of the claim with exception that complete details of the “optimized” temperature increase control are not disclosed.  Therefore Hahn does not explicitly teach: executing catalyst temperature increase control for stopping fuel supply to at least one cylinder and making an air-fuel ratio in each of remaining cylinders other than the at least one cylinder rich…... and changing the air-fuel ratio in at least one of the remaining cylinders to a lean side , which is higher than a stoichiometric air-fuel ratio after a temperature of the exhaust gas control apparatus becomes equal to or higher than a determination threshold value determined in advance during the execution of the catalyst temperature increase control.
Isobe discloses “The present invention relates to an internal combustion engine control having an exhaust gas purifying catalyst and, more particularly, to a catalyst warm-up control.” (Col. 1 lines 6-10) and “A sixth embodiment, which adopts a system for warming up the catalyst by afterburning the exhaust gas to raise the exhaust gas temperature in place of the ignition delay angle control of the first embodiment, will be described with particular reference to the differences from the first embodiment. In this sixth embodiment, a 4-cylinder internal combustion engine 11 will be described in connection with the construction of the warm-up of the catalyst 27 with reference to FIG. 24. The engine 11 discharges the intake air as it is in an unburned state to the exhaust system by cutting the fuel injection into some cylinder (e.g., the #4 cylinder) during the warm-up of the catalyst 27, and discharges the (rich) exhaust gas having high HC and Co concentrations by increasing the fuel injections into the remaining cylinders #1 to #3 (as will be called the "rich combustion cylinders") within such a range as to invite no misfire. The rich gas is mixed with the aforementioned unburned air…. As a result, the mixture gas of the rich gas and the unburned air in the exhaust manifold 25a is ignited and burned to warm up the catalyst 27 with its combustion heat. The warm-up control by this exhaust combustion will be called the "afterburning control".” (Fig. 26 method, Fig. 33 time chart, Col. 20 lins 22+).
Therefore Isobe teaches: an exhaust gas emission control system temperature increase process (Fig. 26, 33, 34a-d) is executed for stopping fuel supply to at least one cylinder (Fig. 34c, “Fuel cut” cylinder) and making an air-fuel ratio in each of remaining cylinders other than the at least one cylinder rich (Fig. 33, afterburn control, Fig. 34c, note 3 out of 4 cylinders are "rich” air-fuel ratio cylinders)…... and changing the air-fuel ratio in at least one of the remaining cylinders to a lean side (Fig. 33, dither control phase; Fig. 34d, at least 2 cylinders are switched to “lean” air-fuel ratio control during catalyst temperature increase control which continues until catalyst temperature is greater than or equal to “T40 activation temperature”) , which is higher than a stoichiometric air-fuel ratio after a temperature of the exhaust gas control apparatus becomes equal to or higher than a determination threshold value (Fig. 33, dither control begins once catalyst temperature reaches “T20”) determined in advance during the execution of the catalyst temperature increase control (Fig. 33, catalyst temperature increase control continues until catalyst temperature is greater than or equal to “T40 activation temperature”.) in order that “the catalyst 27 may be efficiently warmed up from its inside by the calorie which is generated by the oxidations of HC and CO.” (Col. 27 line 39+) and “the temperature of the catalyst 27 is quickly raised (as indicated at the point A) to the level which can facilitate the oxidations of the CO and HC in the catalyst 27, thereby to reduce the noxious gas components such as HC or NO.sub.x in the exhaust gas to be discharged from the exhaust pipe 26.” (Col. 10 lines 60-65)
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified exhaust gas emission control system of the hybrid of Hahn to incorporate the teachings of Isobe to include stopping fuel supply to at least one cylinder and making an air-fuel ratio in each of remaining cylinders other than the at least one cylinder rich)…... and changing the air-fuel ratio in at least one of the remaining cylinders to a lean side after a temperature of the exhaust gas control apparatus becomes equal to or higher than a determination threshold value determined in advance during the execution of the catalyst temperature increase control in order that “the catalyst 27 may be efficiently warmed up from its inside by the calorie which is generated by the oxidations of HC and CO.” (Col. 27 line 39+) and “the temperature of the catalyst 27 is quickly raised (as indicated at the point A) to the level which can facilitate the oxidations of the CO and HC in the catalyst 27, thereby to reduce the noxious gas components such as HC or NO.sub.x in the exhaust gas to be discharged from the exhaust pipe 26.” (Col. 10 lines 60-65).


Regarding Claim 9, Hahn teaches: 
A hybrid vehicle (Fig. 1, ¶0001 “hybrid drive unit of an automobile after a start”) comprising: 
a multi-cylinder engine (Fig. 1, 12); 
an exhaust gas control apparatus including a catalyst removing exhaust gas from the multi-cylinder engine (¶0026-0027 “In the next step 104, a query is made if criteria K_A for determining the inactivity of an exhaust gas emission control system of the hybrid drive unit 10 (not shown in FIG. 1) are met.  These criteria K_A include at least one of the following criteria which have already been described above: [0027] the catalytic converter temperature falls below a predetermined limit temperature…”)
an electric motor (Fig. 1, 14); 
and an electric power storage device (Fig. 1, “The electric machine 14 receives the electric energy from an energy store 22, for example a battery…”; ¶0020) configured to exchange electric power with the electric motor, 
wherein: the hybrid vehicle is configured such that at least one of the multi-cylinder engine and the electric motor outputs drive power to wheels (Fig. 1, “A gear 16 connects the internal combustion engine 12 and the electric motor with an illustrated drive train 18.”; ¶0019; Note: Fig. 1 shows two wheels coupled to the drivetrain 18); 
and the hybrid vehicle further includes a control device (Fig. 1, 28; see ¶0023) configured to execute catalyst temperature increase control (Fig. 2, step 118…”This has the advantage that all operating parameters of the internal combustion engine, in particular cylinder fill, fuel quantity, injection timing, injection angles (for gasoline engines), mixture conditioning (homogeneous charge or stratified charge), exhaust gas return rate, etc., can be optimized so that the exhaust gas emission control system can be quickly activated and raw emission of the internal combustion engine 12 can be kept to a minimum.” (¶0044).  In other words the system recognizes after an engine start that the exhaust gas emission control system, incl. the catalytic converter are not yet activated (¶0026, i.e. temperature is below a predetermined “light-off” temperature) and subsequently a torque control process and an exhaust gas emission control system temperature increase process is executed (Fig. 2)) in a case when a catalyst temperature is below a predetermined temperature (¶0010; “For example, it may be required that the actual catalytic converter temperature falls below a predetermined limit temperature, in particular the light-off temperature.” during a load operation (i.e. after engine start when the load on the engine is below a threshold amount, see ¶0043) of the multi-cylinder engine, 
execute control such that the electric motor supplements insufficient drive power due to the execution of the catalyst temperature increase control (¶0043; “Because the internal combustion engine 12 now provides a smaller drive torque than requested by the driver, the electric machine 14 operates as a motor and supplies a positive electromotive torque M_EM according to the torque difference .DELTA.M. The result is again a total drive torque that corresponds to the desired torque M_w.”)
Hahn discloses all the elements of the claim with exception that complete details of the “optimized” temperature increase control are not disclosed.  Therefore Hahn does not explicitly teach: an exhaust gas emission control system temperature increase process is executed for stopping fuel supply to at least one cylinder and making an air-fuel ratio in each of remaining cylinders other than the at least one cylinder rich…... and change the air-fuel ratio in at least one of the remaining cylinders to a lean side , which is higher than a stoichiometric air-fuel ratio after a temperature of the exhaust gas control apparatus becomes equal to or higher than a determination threshold value determined in advance during the execution of the catalyst temperature increase control.
Isobe discloses “The present invention relates to an internal combustion engine control having an exhaust gas purifying catalyst and, more particularly, to a catalyst warm-up control.” (Col. 1 lines 6-10) and “A sixth embodiment, which adopts a system for warming up the catalyst by afterburning the exhaust gas to raise the exhaust gas temperature in place of the ignition delay angle control of the first embodiment, will be described with particular reference to the differences from the first embodiment. In this sixth embodiment, a 4-cylinder internal combustion engine 11 will be described in connection with the construction of the warm-up of the catalyst 27 with reference to FIG. 24. The engine 11 discharges the intake air as it is in an unburned state to the exhaust system by cutting the fuel injection into some cylinder (e.g., the #4 cylinder) during the warm-up of the catalyst 27, and discharges the (rich) exhaust gas having high HC and Co concentrations by increasing the fuel injections into the remaining cylinders #1 to #3 (as will be called the "rich combustion cylinders") within such a range as to invite no misfire. The rich gas is mixed with the aforementioned unburned air…. As a result, the mixture gas of the rich gas and the unburned air in the exhaust manifold 25a is ignited and burned to warm up the catalyst 27 with its combustion heat. The warm-up control by this exhaust combustion will be called the "afterburning control".” (Fig. 26 method, Fig. 33 time chart, Col. 20 lins 22+).
Therefore Isobe teaches: an exhaust gas emission control system temperature increase process (Fig. 26, 33, 34a-d) is executed for stopping fuel supply to at least one cylinder (Fig. 34c, “Fuel cut” cylinder) and making an air-fuel ratio in each of remaining cylinders other than the at least one cylinder rich (Fig. 33, afterburn control, Fig. 34c, note 3 out of 4 cylinders are "rich” air-fuel ratio cylinders)…... and change the air-fuel ratio in at least one of the remaining cylinders to a lean side (Fig. 33, dither control phase; Fig. 34d, at least 2 cylinders are switched to “lean” air-fuel ratio control during catalyst temperature increase control which continues until catalyst temperature is greater than or equal to “T40 activation temperature”) , which is higher than a stoichiometric air-fuel ratio after a temperature of the exhaust gas control apparatus becomes equal to or higher than a determination threshold value (Fig. 33, dither control begins once catalyst temperature reaches “T20”) determined in advance during the execution of the catalyst temperature increase control (Fig. 33, catalyst temperature increase control continues until catalyst temperature is greater than or equal to “T40 activation temperature”.) in order that “the catalyst 27 may be efficiently warmed up from its inside by the calorie which is generated by the oxidations of HC and CO.” (Col. 27 line 39+) and “the temperature of the catalyst 27 is quickly raised (as indicated at the point A) to the level which can facilitate the oxidations of the CO and HC in the catalyst 27, thereby to reduce the noxious gas components such as HC or NO.sub.x in the exhaust gas to be discharged from the exhaust pipe 26.” (Col. 10 lines 60-65)
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified exhaust gas emission control system of the hybrid of Hahn to incorporate the teachings of Isobe to include stopping fuel supply to at least one cylinder and making an air-fuel ratio in each of remaining cylinders other than the at least one cylinder rich)…... and change the air-fuel ratio in at least one of the remaining cylinders to a lean side after a temperature of the exhaust gas control apparatus becomes equal to or higher than a determination threshold value determined in advance during the execution of the catalyst temperature increase control in order that “the catalyst 27 may be efficiently warmed up from its inside by the calorie which is generated by the oxidations of HC and CO.” (Col. 27 line 39+) and “the temperature of the catalyst 27 is quickly raised (as indicated at the point A) to the level which can facilitate the oxidations of the CO and HC in the catalyst 27, thereby to reduce the noxious gas components such as HC or NO.sub.x in the exhaust gas to be discharged from the exhaust pipe 26.” (Col. 10 lines 60-65).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn (U.S. 2008/0109125A1) in view of Isobe et al. (U.S. 5845491) in further view of Esch et al. (U.S. 5930992).
Regarding Claims 10-11, the combination of Hahn and Isobe teach explicitly teach all the elements of Claims 1 and 9 as indicated above.  Hahn and Isobe disclose the structure of their respective internal combustion engines in general terms (i.e. cylinders, injection valves, intake, exhaust, exhaust gas catalyst, etc.) however neither explicitly teaches that each of the respective cylinders of the internal combustion engine are configured with “an intake valve and an exhaust valve”, despite such valves being conventional.  Isobe discloses that during catalyst temperature increase control (e.g. afterburning, Fig. 33 and 34c) at least one cylinder’s fuel supply is cutoff such that intake air is supplied to the exhaust system to be used as secondary air for increasing the temperature of the catalyst. (“By thus setting the fuel cut cylinder (e.g., the #4 cylinder) to which the fuel injection is cut, the intake air of the fuel cut cylinder is supplied as it is in the unburned state to the exhaust system so that it can be used as the secondary air.”).  Although not explicitly disclosed, an intake device and an exhaust device for each cylinder is at least implied for controlling the passage of air from the intake to the exhaust.
Esch discloses an internal combustion engine comprising intake and exhaust valves and is configured to execute an catalyst temperature increase control (i.e. afterburning) process.  “A process is disclosed for controlling a multiple cylinder internal combustion engine in which exhaust gases undergo subsequent treatment. To ensure a gaseous exchange, air is supplied to the individual cylinders through inlet devices and exhaust gases are discharged through outlet or exhaust devices. The inlet and outlet devices are independently driven but their opening and closing times may be synchronized. Beginning in the cold start phase until the warming up phase, fuel is supplied to only part of the cylinders that act as an engine and the supply of fuel to the other cylinders is cut off. The other cylinders work then as compressors. The air volume heated in these cylinders by compression flows through the outlet device into the exhaust gas system and reacts with the exhaust gases.” (Abstract); and “Since cylinders II and III must also do the work of the compressor of cylinders I and IV, they are more heavily charged because of the work that is to be performed so that this results in an exhaust gas that not only is hotter but contains a high portion of unburnt hydrocarbons and of carbon monoxides during the first working cycles because of the unfavorable temperature conditions. But since hot air enters the exhaust gas pipe from cylinders I and IV at the same time, the catalytic converter 22 is heated up faster due to the reaction heat of the secondary reaction, and the hydrocarbon and carbon monoxide emission is reduced. The higher exhaust gas temperatures cause the necessary secondary reactions for the decomposition of the unburnt hydrocarbons as well as of the carbon monoxide to start much earlier.” (Col. 4 line 41+).
Therefore Esch teaches: wherein the at least one cylinder includes an intake valve (Fig. 1, 3.1) and an exhaust valve (Fig. 1, 3.2), and control device (Fig. 1, 5) is configured to execute the catalyst temperature increase control by opening the intake valve and the exhaust valve during the stopping of the fuel supply to the at least one cylinder (Fig. 2, during cold engine start when catalyst temperature increase control is executed, fuel is cutoff to cylinders I,IV.  These cylinders intake/exhaust valves continue to open/close during fuel cutoff in order to deliver secondary air from the intake manifold to the exhaust manifold) in order to expedite the temperature increase of the exhaust system and catalyst) in order that “the catalytic converter 22 is heated up faster due to the reaction heat of the secondary reaction, and the hydrocarbon and carbon monoxide emission is reduced.”.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified exhaust gas emission control system of the internal combustion engine of Hahn to incorporate the teachings of Esch to include wherein the at least one cylinder includes an intake valve (Fig. 1, 3.1) and an exhaust valve (Fig. 1, 3.2), and control device (Fig. 1, 5) is configured to execute the catalyst temperature increase control by opening the intake valve and the exhaust valve during the stopping of the fuel supply to the at least one cylinder in order to expedite the temperature increase of the exhaust system and catalyst) in order that “the catalytic converter 22 is heated up faster due to the reaction heat of the secondary reaction, and the hydrocarbon and carbon monoxide emission is reduced.”.

Regarding Claim 12, the combination of Hahn and Isobe teach explicitly teach all the elements of Claim 8 as indicated above.  Hahn and Isobe disclose the structure of their respective internal combustion engines in general terms (i.e. cylinders, injection valves, intake, exhaust, exhaust gas catalyst, etc.) however neither explicitly teaches that each of the respective cylinders of the internal combustion engine are configured with “an intake valve and an exhaust valve”, despite such valves being conventional.  Isobe discloses that during catalyst temperature increase control (e.g. afterburning, Fig. 33 and 34c) at least one cylinder’s fuel supply is cutoff such that intake air is supplied to the exhaust system to be used as secondary air for increasing the temperature of the catalyst. (“By thus setting the fuel cut cylinder (e.g., the #4 cylinder) to which the fuel injection is cut, the intake air of the fuel cut cylinder is supplied as it is in the unburned state to the exhaust system so that it can be used as the secondary air.”).  Although not explicitly disclosed, an intake device and an exhaust device for each cylinder is at least implied for controlling the passage of air from the intake to the exhaust.
Esch discloses an internal combustion engine comprising intake and exhaust valves and is configured to execute an catalyst temperature increase control (i.e. afterburning) process.  “A process is disclosed for controlling a multiple cylinder internal combustion engine in which exhaust gases undergo subsequent treatment. To ensure a gaseous exchange, air is supplied to the individual cylinders through inlet devices and exhaust gases are discharged through outlet or exhaust devices. The inlet and outlet devices are independently driven but their opening and closing times may be synchronized. Beginning in the cold start phase until the warming up phase, fuel is supplied to only part of the cylinders that act as an engine and the supply of fuel to the other cylinders is cut off. The other cylinders work then as compressors. The air volume heated in these cylinders by compression flows through the outlet device into the exhaust gas system and reacts with the exhaust gases.” (Abstract); and “Since cylinders II and III must also do the work of the compressor of cylinders I and IV, they are more heavily charged because of the work that is to be performed so that this results in an exhaust gas that not only is hotter but contains a high portion of unburnt hydrocarbons and of carbon monoxides during the first working cycles because of the unfavorable temperature conditions. But since hot air enters the exhaust gas pipe from cylinders I and IV at the same time, the catalytic converter 22 is heated up faster due to the reaction heat of the secondary reaction, and the hydrocarbon and carbon monoxide emission is reduced. The higher exhaust gas temperatures cause the necessary secondary reactions for the decomposition of the unburnt hydrocarbons as well as of the carbon monoxide to start much earlier.” (Col. 4 line 41+).
Therefore Esch teaches: wherein the at least one cylinder includes an intake valve (Fig. 1, 3.1) and an exhaust valve (Fig. 1, 3.2), and executing the catalyst temperature increase control comprises opening the intake valve and the exhaust valve during the stopping of the fuel supply to the at least one cylinder (Fig. 2, during cold engine start when catalyst temperature increase control is executed, fuel is cutoff to cylinders I,IV.  These cylinders intake/exhaust valves continue to open/close during fuel cutoff in order to deliver secondary air from the intake manifold to the exhaust manifold) in order to expedite the temperature increase of the exhaust system and catalyst) in order that “the catalytic converter 22 is heated up faster due to the reaction heat of the secondary reaction, and the hydrocarbon and carbon monoxide emission is reduced.”.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified exhaust gas emission control system of the internal combustion engine of Hahn to incorporate the teachings of Esch to include wherein the at least one cylinder includes an intake valve (Fig. 1, 3.1) and an exhaust valve (Fig. 1, 3.2), and executing the catalyst temperature increase control comprises opening the intake valve and the exhaust valve during the stopping of the fuel supply to the at least one cylinder in order to expedite the temperature increase of the exhaust system and catalyst) in order that “the catalytic converter 22 is heated up faster due to the reaction heat of the secondary reaction, and the hydrocarbon and carbon monoxide emission is reduced.”.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wilson et al. (U.S. 8931255) discloses “One embodiment is a unique strategy for raising exhaust temperatures which includes deactivating a first group of cylinders while maintaining a second group of cylinders in a combustion mode and injecting fuel into each of one of the second group of cylinders not earlier than 2 degrees before top dead center (TDC). The strategy also includes passing fuel rich exhaust from the second group of cylinders into an exhaust pathway and oxidizing at least a portion of the fuel rich exhaust in the exhaust pathway.” (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747